FILED
                            NOT FOR PUBLICATION
                                                                              MAR 01 2017
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         No.   15-10048

              Plaintiff-Appellee,                 D.C. No.
                                                  3:08-cr-00042-RCJ-VPC-1
 v.
                                                  ORDER and
SKYLER JAMES FOWLER,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                           Submitted February 27, 2017**
                             San Francisco, California

Before: SCHROEDER, TASHIMA, and OWENS, Circuit Judges.

      Skyler James Fowler appeals from the district court’s judgment revoking his

supervised release and the sentence imposed upon revocation. His appeal includes

challenges to the district court’s imposition of special supervised release

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). This case is resubmitted as
of February 27, 2017.
conditions. While this appeal was pending, the court learned that Fowler had been

arrested following the stabbing death of his girlfriend. The court stayed appellate

proceedings pending completion of state proceedings requiring Fowler’s presence,

and directed the parties to file status updates. In their latest status updates, the

parties advised the court that Fowler pled guilty to second-degree murder with the

use of a deadly weapon, and the state court sentenced him to life imprisonment

with parole eligibility beginning after a minimum of ten years.

      We remand this case to the district court in light of these recent events.

Upon remand, for example, the district court may wish to re-examine Fowler’s

supervised release conditions at a time closer to Fowler’s release from state

custody, if he is ever released. See 18 U.S.C. § 3624(e) (“A term of supervised

release does not run during any period in which the person is imprisoned in

connection with a conviction for a Federal, State, or local crime unless the

imprisonment is for a period of less than 30 consecutive days.”); cf. United States

v. Myers, 426 F.3d 117, 129 (2d Cir. 2005) (“Facts and relationships may change

over the years, and the district court may wish to re-examine the special conditions

at a time closer to [the defendant’s] release, when more facts will be clear.”);

United States v. Lifshitz, 369 F.3d 173, 193 n.11 (2d Cir. 2004) (“Were this,

however, a case involving supervised release, or if there were any reasons why the


                                            2
commencement of the defendant’s term of probation would be substantially

delayed, it might well be prudent for the district court to postpone the

determination of the supervised release or probation conditions until an appropriate

later time, when the district court’s decision could be based on then-existing

technological and other considerations.”).

      Moreover, if the district court revokes Fowler’s supervised release (such as

based on an allegation that he violated the conditions of his supervised release by

committing a state crime), Fowler’s challenges to the conditions of that supervised

release may become moot. Cf. United States v. Wynn, 553 F.3d 1114, 1119 (8th

Cir. 2009) (“Because [the defendant’s] term of probation was revoked, his appeal

of the conditions of probation is moot, except to the extent that he alleges the

revocation was based on a purported violation of an invalid condition” (citation

omitted)).

      Accordingly, we remand this case to the district court for further

proceedings as the district court deems appropriate. The panel no longer retains

jurisdiction.

      REMANDED.




                                           3